DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-17 in the reply filed on June 20, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 20, 2022.

Claim Interpretation (1)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Claim limitation “control system” in claims 1, 2, 6, 10, 11, and 12 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “control” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “system” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 2, 6, 10, 11, and 12 has/have been interpreted to cover “a processor” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0046).

Claim limitation “computing device” in claims 13, 15, and 16 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “computing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 13, 15, and 16 has/have been interpreted to cover “a processor or computer” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0041, 0115).

Claim limitation “communication component that receives identification signals/sends a pressure recommendation/receives a response/sends a tip usage signal” in claims 13, 15, and 16 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “component” coupled with functional language “receives identification signals/sends a pressure recommendation/receives a response/sends a tip usage signal” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “component” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 13, 15, and 16 has/have been interpreted to cover “a smart phone or mobile device” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0041).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Interpretation (2)
In claim 1, without “configured to” language between the control system and the claimed operations, the limitations “identifies at least one characteristic of the tip or the fluid” and “controls an operating characteristic of the fluid spraying system based on the at least one characteristic of the tip or the fluid” have been given their broadest reasonable interpretations and thus interpreted as an intended use of the control system.
Although the claims are interpreted in light of the specification, it is improper to import claim limitations form the specification (see MPEP 2111).  The current claim limitation does not require the controller actually operate in accordance with the recited functions. The prior art controller need only be capable of operating in the claimed manner (Ex parte Steger, decision of the Board of Patent Appeals and Interferences, Application No. 10/608,091, Appeal No. 2009-010219, see Pg. 11).

In claim 2, without “configured to” language between the control system and the claimed operation, the limitation “receives the tip sensor signal and identifies the at least one characteristic of the tip or the fluid based on the tip sensor signal” has been given its broadest reasonable interpretation and thus interpreted as an intended use of the control system.
Although the claims are interpreted in light of the specification, it is improper to import claim limitations form the specification (see MPEP 2111).  The current claim limitation does not require the controller actually operate in accordance with the recited functions. The prior art controller need only be capable of operating in the claimed manner (Ex parte Steger, decision of the Board of Patent Appeals and Interferences, Application No. 10/608,091, Appeal No. 2009-010219, see Pg. 11).

In claim 6, without “configured to” language between the control system and the claimed operation, the limitation “receives the fluid sensor signal and identifies the at least one characteristic of the tip or the fluid based on the fluid sensor signal” has been given its broadest reasonable interpretation and thus interpreted as an intended use of the control system.
Although the claims are interpreted in light of the specification, it is improper to import claim limitations form the specification (see MPEP 2111).  The current claim limitation does not require the controller actually operate in accordance with the recited functions. The prior art controller need only be capable of operating in the claimed manner (Ex parte Steger, decision of the Board of Patent Appeals and Interferences, Application No. 10/608,091, Appeal No. 2009-010219, see Pg. 11).

In claim 10, without “configured to” language between the control system and the claimed operations, the limitations “the motion sensor signal is received by the control system” and “controls the operating characteristic of the fluid spraying system based at least in part on the motion sensor signal” have been given their broadest reasonable interpretations and thus interpreted as an intended use of the control system.
Although the claims are interpreted in light of the specification, it is improper to import claim limitations form the specification (see MPEP 2111).  The current claim limitation does not require the controller actually operate in accordance with the recited functions. The prior art controller need only be capable of operating in the claimed manner (Ex parte Steger, decision of the Board of Patent Appeals and Interferences, Application No. 10/608,091, Appeal No. 2009-010219, see Pg. 11).

In claim 11, without “configured to” language between the control system and the claimed operations, the limitations “determines a wear of the tip” and “controls the operating characteristic of the fluid spraying system based on the wear of the tip” have been given their broadest reasonable interpretations and thus interpreted as an intended use of the control system.
Although the claims are interpreted in light of the specification, it is improper to import claim limitations form the specification (see MPEP 2111).  The current claim limitation does not require the controller actually operate in accordance with the recited functions. The prior art controller need only be capable of operating in the claimed manner (Ex parte Steger, decision of the Board of Patent Appeals and Interferences, Application No. 10/608,091, Appeal No. 2009-010219, see Pg. 11).

In claim 13, without “configured to” language between the pump controller/communication component and the claimed operations, the limitations “controls the pump based on the identification signals received from the remote computing device” and “that receives identification signals from a remote computing device” have been given their broadest reasonable interpretations and thus interpreted as an intended use of the pump controller and communication component, respectively.
Although the claims are interpreted in light of the specification, it is improper to import claim limitations form the specification (see MPEP 2111).  The current claim limitation does not require the the pump controller or communication component to actually operate in accordance with the recited functions. The prior art controller need only be capable of operating in the claimed manner (Ex parte Steger, decision of the Board of Patent Appeals and Interferences, Application No. 10/608,091, Appeal No. 2009-010219, see Pg. 11).

In claim 15, without “configured to” language between the pump controller/communication component and the claimed operations, the limitations “controls the pump based on the response to the pressure recommendation” and “sends a pressure recommendation to the remote computing device, and receives a response to the pressure recommendation from the remote computing device” have been given their broadest reasonable interpretations and thus interpreted as an intended use of the pump controller and communication component, respectively.
Although the claims are interpreted in light of the specification, it is improper to import claim limitations form the specification (see MPEP 2111).  The current claim limitation does not require the the pump controller or communication component to actually operate in accordance with the recited functions. The prior art controller need only be capable of operating in the claimed manner (Ex parte Steger, decision of the Board of Patent Appeals and Interferences, Application No. 10/608,091, Appeal No. 2009-010219, see Pg. 11).

In claim 16, without “configured to” language between the pump controller/communication component and the claimed operations, the limitations “calculates an amount of fluid passed through the tip” and “sends a tip usage signal to the remote computing device” have been given their broadest reasonable interpretations and thus interpreted as an intended use of the pump controller and communication component, respectively.
Although the claims are interpreted in light of the specification, it is improper to import claim limitations form the specification (see MPEP 2111).  The current claim limitation does not require the the pump controller or communication component to actually operate in accordance with the recited functions. The prior art controller need only be capable of operating in the claimed manner (Ex parte Steger, decision of the Board of Patent Appeals and Interferences, Application No. 10/608,091, Appeal No. 2009-010219, see Pg. 11).

Claim Interpretation (3)
The limitation “at least one characteristic of the tip or the fluid” in claims 1, 2, and 6 has been interpreted as “at least one characteristic of the tip or at least one characteristic of the fluid” in accordance with SuperGuide Corp. v. DirecTV Enters., Inc., 358 F.3d 870 (Fed. Cir. 2004).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 6-9, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 2 recites “a characteristic of the tip” in line 2. This limitation is indefinite since it is unclear whether “a characteristic of the tip” refers to “at least one characteristic of the tip or the fluid” (see claim interpretation above) previously recited in claim 1, or a different characteristic of the tip.
	The limitation will be interpreted as “the at least one characteristic of the tip” for consistency and clarity.

	Claim 6 recites “a characteristic of the fluid” in line 2. This limitation is indefinite since it is unclear whether “a characteristic of the fluid” refers to “at least one characteristic of the tip or the fluid” (see claim interpretation above) previously recited in claim 1, or a different characteristic of the fluid.
	The limitation will be interpreted as “the at least one characteristic of the fluid” for consistency and clarity.

	Claim 13 recites “a characteristic of at least one of the fluid, the tip, or the pump” in line 7. The recitation “at least one” and “or” in the same limitation renders the limitation unclear as to if a characteristic of the tip, a characteristic of the fluid, and the characteristic of pump are alternatives to each other, or if the identification signals may indicate a characteristic of all the recited elements (i.e., the tip, the fluid, and the pump). See MPEP 2173.05(h).
	The limitation will be interpreted as “a characteristic of at least one of the fluid, the tip, and the pump” for consistency and clarity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8, 13, 15, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lange (US 20180192167, already of record).
Regarding claim 1, Lange teaches fluid spraying system 12 comprising: 
a spray gun (fluid applicator) having a tip that atomizes a fluid (para 0016, 0022); 
a pump module 24 configured to pump the fluid from a fluid source to the tip (para 0016); 
an EUI 20 (control system) is communicatively coupled to the pump module 24 (para 0018-0020, 0026-0028; see for example Fig. 2) and capable of: 
identifying real-time sensed values of fluid temperature and fluid pressure (i.e. at least one characteristic of the fluid) (para 0017) via communication module 14 (para 0018-0020); and 
controlling an operating characteristic of the fluid spraying system 12 based on the at least one characteristic of the fluid (para 0003, 0022). 

Regarding claim 6, Lange further teaches pressure sensors 104a,b (fluid sensor) that generate fluid sensor signals indicative of the fluid pressure (at least one characteristic of the fluid) (para 0026; see for example Fig. 2); and 
wherein the EUI 20 (control system) receives the fluid sensor signal and identifies the fluid pressure (at least one characteristic of the fluid based) on the fluid sensor signal (para 0026-0028; see for example Fig. 2). 

Regarding claim 8, Lang further teaches that the pressure sensors 104a,b (fluid sensors) are coupled to inlet and/or outlet locations of pump module 24 (para 0026). 

Regarding claim 13, Lange teaches a spraying system 12 comprising: 
a spray gun (fluid applicator) having a tip that atomizes a fluid (para 0016, 0022); 
a pump module 24 that pumps the fluid from a fluid source to the spray gun tip (para 0016); 
a fluid handling system (pump controller) that controls the pump module 24 (para para 0027-0028; see for example Fig. 2); and 
a communication component 14 coupled to the fluid handling system 100 (pump controller) capable of receiving identification signals from a EUI 20 (remote computing device) (para 0017-0022, 0027-0028; see for example Figs. 1 and 2), the identification signals being indicative of a characteristic of at least one of the fluid, the tip and the pump (para 0017-0020); and
 wherein the fluid handling system 100 (pump controller) is capable of controlling the pump module 24 based on the identification signals received from EUI 20 (remote computing device) (para 0022, 0027-0028; see for example Figs. 1 and 2). 

Regarding claim 15, Lange further teaches that the communication component 14 comprises a communications module processor 110 (para 0029-0032). Thus, absent “configured to” language, the communication component 14 is fully capable of sending a pressure recommendation to EUI 20 (remote computing device), and fully capable of receiving a response to a pressure recommendation from the EUI 20 (remote computing device), since the communication component 14 is programmable to carry out the claimed function (see Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991); see MPEP 2114(IV)).
Lange further teaches that the fluid handling system 100 (pump controller) includes a processor 100 and sub-processor 106 (para 0028). Thus, absent “configured to” language, the fluid handling system 100 (pump controller) is fully capable of controlling the pump module 24 based on a response to a pressure recommendation, since the fluid handling system 100 (pump controller) is programmable to carry out the claimed function (see Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991); see MPEP 2114(IV)).

Regarding claim 16, as mentioned above, Lange further teaches that the fluid handling system 100 (pump controller) includes a processor 100 and sub-processor 106 (para 0028). Thus, absent “configured to” language, the fluid handling system 100 (pump controller) is fully capable of calculating an amount of fluid passed through the spray gun tip, since the fluid handling system 100 (pump controller) is programmable to carry out the claimed function (see Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991); see MPEP 2114(IV)).
Lange further teaches that the communication component 14 comprises a communications module processor 110 (para 0029-0032). Thus, absent “configured to” language, the communication component 14 is fully capable of sending a tip usage signal to EUI 20 (remote computing device) indicative of the amount of fluid passed through the spray gun tip, since the communication component 14 is programmable to carry out the claimed function (see Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991); see MPEP 2114(IV)).

Regarding claim 17, Lange further teaches that that the EUI 20 (remote computing device) is a cellular device (para 0020).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 4, 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lange (US 20180192167, already of record) as applied to claims 1 and 13 above, and in further view of Schulze (US 20190247873).
	Regarding claims 2, 3, 4, and 5, Lange does not explicitly teach a tip sensor that generates a tip sensor signal indicative of at least one characteristic of the tip.
However, Schulze teaches a device 20 (tip sensor) that generates a tip sensor signal indicative of a speed (characteristic) of a bell cup 14 (tip) (para 0037-0039), wherein an electronics unit 29 (control system) receives the tip sensor signal and identifies the speed (characteristic of the tip) based on the tip sensor signal (para 0039),  the device 20 (tip sensor) optically (i.e., wirelessly) communicates with a disk 18 (component) of the bell cup 14 (tip) to generate the tip sensor signal (para 0037-0039, 0046), the device 20 (tip sensor) is coupled to a rotary atomizer (fluid applicator) (para 0042; see for example Fig. 1), the device 20 (tip sensor) comprises photodetectors 26,28 (optical sensors) (para 0039), for the benefit of regulating braking and acceleration procedures (para 0071). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a tip sensor that generates a tip sensor signal indicative of a characteristic of the tip with the apparatus of Lange, as taught by Schulze, for the benefit of regulating braking and acceleration procedures.

Regarding claim 14, Lange further teaches that the identification signals are indicative of the fluid pressure (a characteristic of the fluid) (para 0026; see for example Fig. 2).
Lange does not explicitly teach generating identification signals that are indicative of a characteristic of the spray gun tip. 
However, Schulze teaches a device 20 (tip sensor) that generates a tip sensor signal indicative of a speed (characteristic) of a bell cup 14 (tip) (para 0037-0039), wherein an electronics unit 29 (control system) receives the tip sensor signal and identifies the speed (characteristic of the tip) based on the tip sensor signal (para 0039), for the benefit of regulating braking and acceleration procedures (para 0071). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate tip sensor signals with the identification signals indicative of a characteristic of the spray gun tip in the apparatus of Lange, as taught by Schulze, for the benefit of regulating braking and acceleration procedures.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lange (US 20180192167, already of record) as applied to claim 6 above, and in further view of Nielsen (US 20140074970).
Regarding claims 7 and 9, Lange does not explicitly teach a fluid sensor that wirelessly communicates with a component of the fluid source to generate the fluid sensor signal.
However, Nielsen teaches a marking material detecting mechanism 132 (fluid sensor) that wirelessly communicates with a barcode (component) of a dispenser 116/paint can (fluid source) to generate the fluid sensor signal (para 0098-0101; see for example Fig. 3), wherein the mechanism 132 (fluid sensor) comprises an optical sensor (para 0102), for the benefit detecting properties of the material as it is being dispensed (para 0102) and analyzing information related to the marking material (para 0217). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine an optical fluid sensor that wirelessly communicates with a component of the fluid source to generate the fluid sensor signal in the apparatus of Lange, as taught by Nielsen, for the benefit detecting properties of the material as it is being dispensed and analyzing information related to the marking material.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lange (US 20180192167, already of record) as applied to claim 1 above, and in further view of De Talhouet (US 20190283062).
Regarding claim 10, Lange does not explicitly teach a motion sensor coupled to the spray gun (fluid applicator).
However, Talhouet teache a speed measuring device 34 comprising accelerometers 40, gyroscope 42, and magnetometer 44 (motion sensor) coupled to an application member 30 (fluid applicator) that generates motion sensor signals indicative of movement of the application member 30 (fluid applicator), wherein the motion sensor signals are received by a command module 38 (control system) (para 0053-0062; see for example Fig. 2), wherein the command module 38 (control system) controls the fluid flow (operating characteristic of the fluid spraying system) based at least in part on the motion sensor signals, for the benefit of maintaining the flow of fluid product and measured speed of motion of the application member 30 (fluid applicator) at a constant ratio (para 0067-0068). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to couple a motion sensor to the spray gun (fluid applicator) in the apparatus of Lange, as taught by Talhouet, for the benefit of maintaining the fluid flow and the speed of motion of the spray gun (fluid applicator) at a constant ratio.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lange (US 20180192167, already of record) as applied to claim 1 above, and in further view of Skelton-Becker (US 20050011967).
Regarding claim 11, Lange does not explicitly teach that the EUI 20 (control system) determines a wear of the spray gun tip and the EUI 20 (control system) controls the operating characteristic of the fluid spraying system based on the wear of the spray gun tip. 
	However, Skelton-Becker teaches determination of a wear of a nozzle (tip) and a controller 410 (control system) that optimizes expected use time (i.e., controlling an operating characteristic) based on the wear of the nozzle (tip), for the benefit of avoiding expensive routine visual inspection (para 0048; see for example Fig. 5D). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the EUI 20 (control system) in Lange to determine tip wear and control operation based on the tip wear, as taught by Skelton-Becker, for benefit of optimizing expected use time and avoiding expensive routing visual inspection.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lange (US 20180192167, already of record) as applied to claim 1 above, and in further view of Vo (US 20170274413, already of record) and Wood (US 20200009594).
Regarding claim 12, Lange does not explicitly teach that the EUI 20 (control system) is configured to: send a recommendation of an action to a user, and receive a response to the recommendation from the user. 
	However, Vo teaches a controller 28 (control system) configured to send an indication of an alert condition of a fluid dispensing system to an operator (user) (para 0022; see for example Fig. 2), receive an input (response) to the alert condition from the operator (user) (para 0010, 0025, 0034); and control the operating characteristic of the fluid spraying system based on the operator’s input (response), for the benefit of enhancing operator awareness and increase efficiency of operator inputs (para 0025). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the EUI 20 (control system) in Lange to send an indication of an alert condition of a fluid dispensing system to a user, receive a user response to the alert condition, and control the operating characteristic of the fluid spraying system based on the user’s response, as taught by Vo, for the benefit of enhancing operator awareness and increase efficiency of operator inputs.

Vo does not explicitly teach the indication includes a recommendation of an action to a user.
However, Wood teaches sending an alert as a recommendation of an action to a user, for the benefit of ensuring components are properly maintained (para 0065, 0069, 0071, 0077; see for example Figs. 3 and 5). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the alert condition to include a recommendation of a user action, as taught by Wood, or the benefit of ensuring components are properly maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717